Citation Nr: 0013847	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for the residuals of 
thoracolumbar strain, currently evaluated as 20 percent 
disabling.

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a head injury.

WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had active service from September 1974 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).  A rating decision issued in August 1997 increased the 
evaluation of the veteran's thoracolumbar strain from 
noncompensable to 10 percent.  A rating decision issued in 
October 1997 denied the application of the veteran that his 
claim of entitlement to service connection for residuals of a 
head injury be reopened on the basis that new and material 
evidence had been submitted.  In July 1999, however, during 
the pendency of the appeal, the RO issued a rating decision 
in which it determined that new and material evidence had 
been submitted sufficient to reopen the claim but then denied 
the reopened claim. 

The Board notes that a claim of entitlement to service 
connection for an acquired psychiatric disorder secondary to 
residuals of a head injury has been presented.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's residuals of thoracolumbar strain are not 
manifested by more than a moderate limitation of 
thoracolumbar motion, or by symptoms of a severe strain.

2.  An October 1977 Board decision denied a claim of 
entitlement to service connection for residuals of a head 
injury.

3.  Evidence added to the record since the October 1977 
decision of the Board is so significant that it is necessary 
to a fair determination of the merits of the veteran's 
service connection claim.

4.  The claim of entitlement to service connection for 
residuals of a head injury is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation. 



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a thoracolumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1999).

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for head injury residuals 
has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for the 
residuals of a head injury is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issue of entitlement to an increased evaluation
 for thoracolumbar strain

I.  Background

Service medical records show that in October 1974, the 
veteran sustained a twisting injury to his left side.  He 
reported that he had been injured by falling into a hole.  X-
rays were negative.  Physical examination revealed muscle 
spasms in the left side.

The veteran was granted service connection for a back 
condition, characterized as residuals of a lumbosacral 
injury, by rating action dated in July 1975.  A 
noncompensable evaluation was assigned to the disability.  
That evaluation had been in effect without change when the 
veteran filed his current claim for an increased evaluation 
in May 1997.  

Records from St. Clair Clinic received with the claim cover 
the period from April 1981 to March 1987 and show that the 
veteran had been treated continually for a back condition.  
In April 1981, he was seen for injuries to his back and left 
leg that he reported sustaining in a fall in July 1977.  The 
diagnosis pertaining to the back was residuals of traumatic 
myofascitis of the lumbosacral spine.  

Records from a VA Medical Center (VAMC) received in October 
1997 included a written statement by the veteran, which is 
supplemented by those of lay witnesses, that he was kicked in 
the back by another patient at the facility in April 1997.  
However, these medical records do not document any injury 
that the veteran sustained as a result of such an attack.

A letter dated in July 1997 from the Able Chiropractic Clinic 
stated that the veteran was treated there in May 1997 for 
back pain (as well as headache, neck pain, and leg pain) and 
that his "condition" was consistent with muscular/ligament 
strain and sprain.

The veteran was afforded a VA examination in July 1997.  The 
veteran stated that he had been unemployed since 1975.  He 
gave a history of having injured his back by falling into a 
foxhole during service.  He recounted that he had suffered 
constant back pain since service.  He said that he took 
Tylenol and claimed to be seeing a chiropractor three times 
per week for back manipulation.  The veteran related that his 
back pain was intermittent, would be aggravated by cold 
weather, and when active, would make it difficult for him to 
get out of bed and impossible for him to stand for a 
prolonged time.  On physical examination, the veteran 
displayed a normal gait and the ability to walk on his heels 
and to squat fully; he said that he could not walk on his 
toes.  Range of motion in his lumbosacral spine was described 
in the examination report as 'essentially normal," as 
manifested by flexion to 85 degrees, extension to 35 degrees, 
bilateral lateral flexion to 40 degrees, and bilateral 
rotation to 35 degrees.  The veteran expressed pain mainly on 
flexion.  The left paravertebral muscle was tender at the 
lower thoracic and upper lumbar spine.  There was no evidence 
of any muscle spasm.  He could perform straight leg raises 
bilaterally without pain.  His lower extremities were 
neurologically intact.  X-rays of the thoracic spine were 
normal.  The diagnosis was residuals of thoracolumbar strain.

VA outpatient records covering the period from July 1997 to 
August 1998 document that the veteran continued to seek 
treatment for back pain at the Wade Park and Brecksville 
VAMCs.  His back pain was diagnosed as chronic.  No other 
disorder pertinent to the lumbosacral or thoracic spine was 
noted in the records.  In July 1998 it was observed during 
treatment that the veteran, bent easily at the waist, despite 
professing inability to do so, and mounted the examination 
table without difficulty.  When seen in August 1998, the 
veteran complained of having low back pain that would radiate 
into his left leg and knee.  On physical examination, he was 
found to have minimal paraspinal tenderness and to be able to 
perform straight leg raises without pain.  His motor and 
sensory reflexes were determined to be intact, and his muscle 
strength was 5/5.  

Another VA examination was conducted in July 1999.  The 
veteran reported that he had chronic back pain which had 
gradually worsened.  He related that he had pain, soreness, 
aching, tenderness, stiffness, and fatigability in his low 
back.  He said that as a result, although he could perform 
other daily activities adequately, he had difficulty bending, 
lifting, and walking.  He averred that he sometimes used a 
cane, although he did not bring one to the examination, and 
that he had worn a TENS unit without any benefit.  He 
repeated his prior claim of having been attacked by another 
VAMC patient in 1997 and said that he believed his back 
disorder had been aggravated as a result.  On physical 
examination, the veteran was observed to walk adequately 
without the aid of a cane.  He was found to have dorsolumbar 
tenderness, soreness and pain upon palpation, and pain over 
the musculature.  No increased kyphosis or scoliosis was 
detected.  The veteran evinced pain with motion.  Forward 
flexion was to 40 degrees, right and left lateral flexion was 
to 25, and rotation was to 25 bilaterally.  When performing 
straight leg raising the veteran had pain bilaterally at 
approximately 40-50 degrees.  Reflexes, strength, and 
sensation were intact in both legs.  X-rays taken of the 
thoracic spine revealed minimal hypertrophic changes at T7, 
T8, and possibly T9.  There was no evidence of an acute 
compression fracture or subluxation.  X-rays of the lumbar 
spine were normal.  

In July 1999, the RO issued a rating decision increasing the 
evaluation of the veteran's disability due to thoracolumbar 
strain from 10 to 20 percent.

The veteran testified about his current back problems at a 
hearing before the undersigned Member of the Board in April 
2000.  He stated that he had sharp pain in his low back that 
was sometimes accompanied by muscle spasms and for which he 
took Motrin.  He recounted that at times, he was unable to 
rise from his bed because of back pain.  He said that he 
could not stand or sit for an appreciable time, walk 
significant distances, bend over, or lift things without 
feeling additional pain.  He averred that his back pain 
prevented him from sleeping.  It was unclear from his 
testimony whether he was undergoing physical therapy.  

II.  Analysis

The veteran has alleged that his residuals of thoracolumbar 
strain are more severe than contemplated by the evaluation 
currently assigned.  Thus, the veteran's claim of entitlement 
to an increased evaluation of his disability is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
38 U.S.C.A. § 5107(a).  

The Board notes that in his claim for an increased evaluation 
of his disability, the veteran must be considered to be 
seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Although the 
evaluation of  his residuals of thoracolumbar strain was 
increased to 20 percent by the July 1999 rating action, the 
veteran has not been granted the maximum evaluation 
potentially available to him for the disability under 
relevant Diagnostic Codes.  Therefore, his claim remains in 
controversy. Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The history of the veteran's thoracolumbar strain has been 
noted.  See Schafrath, 1 Vet. App. 589.  However, in a claim 
for an increased evaluation, the present level of the 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The current severity of the veteran's disability from 
thoracolumbar strain has been rated as 20 percent under 
Diagnostic Code 5292.  This Diagnostic Code pertains to 
limitation of motion of the lumbar spine.  In this regard, 
the Board notes that the September 1997 rating action which 
the veteran now appeals increased the evaluation of his back 
condition from noncompensable to 10 percent under Diagnostic 
Code 5295, pertaining to lumbosacral strain.  The question to 
be considered here is whether the veteran is entitled to a 
higher evaluation under either of these or other Diagnostic 
Codes. 

Diagnostic Code 5292 affords a 20 percent rating for a 
moderate limitation of lumbar motion, and a 40 percent rating 
for a severe limitation.  38 C.F.R. § 4.71a.  In the July 
1999 rating decision, the RO increased the evaluation of the 
veteran's disability to 20 percent under this Diagnostic 
Code.   The RO thus determined that the medical evidence 
indicated that the veteran had moderate, but not severe, 
limitation of motion in his spine.  The Board finds that the 
20 percent evaluation is appropriate.  The results of the 
range-of-motion studies conducted on the July 1997 VA 
examination were characterized in the examination report as 
normal.  Comparison of these results with the range-of-motion 
studies performed on the July 1999 VA examinations shows that 
by 1999, forward flexion had decreased to 45 degrees, lateral 
flexion to 25 degrees bilaterally, and bilateral rotation to 
25 degrees.  This reduced range of motion, however, is not 
more than moderate in degree, and there is no evidence of 
record which would support a finding of a severe limitation 
of motion.  Indeed, it is worth noting that the veteran, in 
July 1998, despite protestations to the contrary that he 
could not bend, was observed to bend quite easily when seen 
in an unguarded moment.  Therefore, a disability rating in 
excess of 20 percent under Diagnostic Code 5292 is not 
warranted.  

Diagnostic Code 5295 provides for a 20 percent evaluation if 
the disorder involves a muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, and a 40 percent evaluation is warranted 
for severe symptoms, involving listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space.  If there is also abnormal 
mobility on forced motion, not all of the foregoing factors 
need be present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  As the Board has found that the veteran is entitled 
to a 20 percent evaluation under Diagnostic Code 5292, the 
question is whether his disability should be assigned a 
higher evaluation under Diagnostic Code 5295.  The Board 
finds that it should not.  The medical evidence of record 
does not reflect the criteria for a severe disability.  There 
is no showing that the veteran suffers currently from muscle 
spasms, a factor contemplated in this Diagnostic Code even 
for the rating below severe.   On the July 1997 VA 
examination, muscle spasm was found to be absent, and on the 
July 1999 VA examination, muscle spasm was not found.  In 
addition, factors required for a 40 percent evaluation under 
this Diagnostic Code - - a listing of the whole spine to the 
opposite side, narrowing or irregularity of joint space, and 
osteoarthritic changes - - are not documented by the medical 
findings of record.  Accordingly, the veteran's back 
disability may not be assigned a evaluation greater than 20 
percent under Diagnostic Code 5295.

The Board has considered all other potentially applicable 
Diagnostic Codes pertaining to the lumbar and/or thoracic 
spine, whether raised by the veteran or not, as Schafrath 
requires.  In this regard, there is no evidence of either 
thoracic or lumbar ankylosis, or evidence of an 
intervertebral disc syndrome that would justify an increased 
rating under either 38 C.F.R. §§ 4.71a, Diagnostic Code 5289, 
or 5293 (1999).  Hence, the Board finds that other Diagnostic 
Codes do not provide a basis for assigning an increased 
evaluation.

In addition, the Board has taken note of the evidence that 
the veteran may have some functional loss and weakened 
movement because of his back pain.  A compensable disability 
rating may be given under VA regulations for disability due 
to, among other causes, functional loss due to pain on use of 
the part or parts concerned, and/or for weakness and 
fatigability on their use if such is supported by adequate 
pathology and evidenced by the visible behavior of a claimant 
in undertaking motion.  38 C.F.R. §§ 4.40, 4.45 (1999).  VA 
may consider granting a higher rating under these regulations 
when the musculoskeletal disability is evaluated under a 
Diagnostic Code that contemplates limitation of motion and 
additional functional loss due to pain or weakness is 
demonstrated.   DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Board observes that the medical evidence 
documents that the veteran has pain with back motion.  
However, there is no evidence that this pain causes disuse 
atrophy, incoordination on use, or other pathology manifested 
by visible behavior by the appellant which would warrant an 
evaluation excess of 20 percent.  Indeed, it is well to 
recall that the 20 percent disability rating itself is 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, 
the Board finds that while some of the factors to be 
considered under 38 C.F.R. § 4.40 and § 4.45 are present in 
this case, they do not warrant an increased evaluation of the 
veteran's disability - - that is, a rating of severe - - 
under the rating schedule.

The benefit sought on appeal is denied.

Issue of whether new and material evidence 
has been submitted sufficient to reopen a claim 
of entitlement to service connection for the residuals of a 
head injury

I.  Background

In May 1997, the veteran filed an application to reopen the 
claim of entitlement to service connection for the residuals 
of a head injury.  The claim had been denied most recently by 
a decision of the Board dated in October 1977.  

Evidence that had been of record prior to the decision of the 
Board included the veteran's service medical records which 
revealed no evidence of a head injury or trauma in service.  
Other evidence that was of record prior to the October 1977 
decision of the Board shows complaints pertinent to a 
possible head injury.  In an April 1975 report to VA of an 
accidental injury, the veteran stated that on October 22, 
1974, he had fallen into a 6-foot deep foxhole injuring his 
back and the back of his head.  VA outpatient treatment 
documentation that was also of record prior to the Board 
decision showed that in April 1975, while being seen for a 
cyst behind his left ear, the veteran complained of having 
headaches, blackouts, and dizziness of being unable to think 
coherently.  During VA examinations conducted in May 1975 for 
the evaluation of disabilities other than a head injury 
(primarily those of the spine, ears, and nose), the veteran 
reported that he was having blackouts and headaches.  He made 
similar remarks in statements addressed to VA in 1976 and 
1977.

Physical examination by VA in May 1975 was negative for 
evidence of any head injury residual.

In this decision, the Board first will assess the veteran's 
application to reopen his claim of entitlement to service 
connection for residuals of a head injury.  If the evidence 
is new and material, the claim must be reopened.  38 U.S.C.A. 
§§ 5108.  In determinations of whether there exists new and 
material evidence pertaining to a claim, the evidence to be 
evaluated is that which has been added to the record since 
the last final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  In the assessment of whether 
evidence is new and material, the credibility of each piece 
of evidence must be presumed, see Justus v. Principi, 3 Vet. 
App. 510 (1992), unless inherently incredible, see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994), or incompetent, see Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In this regard, the evidence introduced into the record since 
the October 1977 decision of the Board includes a letter 
dated and received in July 1997 from the Able Chiropractic 
Clinic who stated that the veteran was treated there in May 
1997 for headache and that his "condition" was consistent 
with muscular/ligament strain and sprain.  

The report of a VA examination conducted in May 1997 reflects 
that the veteran was diagnosed with substance 
dependency/abuse and chronic cephalalgia of unknown etiology.  
The veteran gave a history of seizures following injury to 
his head but stated that they had ceased twenty years ago.  
He reported having blackouts.  He also recounted having 
hallucinations, although he said they were caused by cocaine 
use.

Outpatient treatment records received in April 1998 from the 
Wade Park VAMC reflect that in March 1998, the veteran 
complained of continuous head (as well as back and leg) pain.  
Outpatient treatment records, from the Brecksville VAMC 
document that in September 1997, the veteran reported having 
blackouts and loss of memory.

A memorandum dated and submitted to the RO in October 1998 
from a private physician, Samuel A. Nigro, M.D., described 
the veteran's current pathology as a mental disturbance 
involving depression, memory loss, disordered thinking, and 
erratic behavior.  Dr. Nigro opined that this pathology 
"seem[ed] related to [a] head injury in service."

The outpatient treatment records received from the 
Brecksville VAMC reflect that in January 1999, the veteran 
complained of continuous head pain.

At the April 2000 hearing before the undersigned Member of 
the Board conducted in connection with this claim, the 
veteran testified that he had injured his head during 
service, specifically, during basic training at the same time 
that he fell into a foxhole injuring his back.  He said that 
he had been rendered unconscious due to the injuries.  He 
described continuing problems since injuring his head.  He 
said that he had very painful headaches, was forgetful, felt 
"stressed out" and pugnacious, and had been violent towards 
others.  The veteran's friend also testified at the hearing.  
He said that he had witnessed the accident in question, and 
that while working at a VAMC shortly after their service, he 
seen the veteran there apparently seeking treatment.

II.  Analysis
New and material evidence

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Hodge held that the regulatory standard 
constitutes the proper test of the materiality of new 
evidence.  In addition, in order to be material, or 
probative, evidence also must be competent on the issue to 
which it pertains.  Moray, 5 Vet. App. at 214.

The Board notes that the RO did not appear to apply the 
regulatory test of materiality mandated by Hodge.  Rather, in 
both the July 1999 and the October 1997 rating decisions, the 
RO appears to have employed a judicial test of materiality 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
that is , was there a reasonable possibility of a change in 
the outcome of the claim when viewed in light of all the 
evidence of record.  This judicial test was invalidated by 
the decision in Hodge as being inconsistent with the 
governing regulation.   Still, as the veteran's claim was 
reopened in the later rating decision, and in view of the 
decision below, the veteran is not prejudiced if the matter 
is not remanded to the RO for application of the regulatory 
test.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1995).

Having reviewed the evidence presented since its October 1977 
decision, the Board agrees that new and material evidence has 
been submitted.  In this regard, the October 1998 opinion of 
Dr. Nigro when considered in light of all of the evidence of 
record, including the sworn testimony presented under oath by 
the veteran's friend at the April 2000 hearing before the 
Board, constitutes new and material evidence.  In his 
memorandum, Dr. Nigro diagnoses the veteran with a specific 
pathology, a mental disturbance, involving certain symptoms 
and then states that the pathology appears related to a head 
injury.  The veteran's friend testified under oath that he 
was aware that the appellant injured his head while on active 
duty.  Therefore, this sworn testimony and Dr. Nigro's 
memorandum tends to be probative of the merits of the 
veteran's service-connection claim and therefore constitutes 
evidence that is not only new, but material.  The claim is 
therefore reopened.

ii.  Well-grounded claim

Having reopened the veteran's claim, the Board observes that 
claims involving the question of new and material evidence 
are to be governed by a three-step process.  First, it must 
be determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) sufficient to 
reopen the claim; second, if the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim is well grounded; third, if the claim is 
well grounded, the merits must be addressed, but only after 
ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Thus, the Board next will consider the question whether the 
veteran's claim of entitlement to service connection for 
residuals of a head injury is well grounded.  A well-grounded 
claim need not be established conclusively.  It is sufficient 
if the evidence of record establishes a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is incredible on its 
face.  King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
incompetent evidence will not be considered in an assessment 
of whether a claim is well grounded.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  When the issue is medical in nature, 
such as medical nexus, etiology, or diagnosis, competent 
medical evidence usually is required.  Voerth v. West, 13 
Vet. App. 117 (1999).  

In general, for a well-grounded claim of entitlement to 
service connection for a disability to be established, 
competent evidence of record must show:  a current 
disability; the incurrence of an injury or disease during 
active service; and a nexus, or causal relationship, between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

After carefully reviewing all the evidence of record, the 
Board finds that the veteran's claim of entitlement to 
service connection meets the low evidentiary threshold for 
presenting a well grounded claim.  In this regard, the Board 
finds that the veteran has been diagnosed with a current 
disorder of the head, a friend has testified that he 
witnessed the appellant injuring his head inservice, and a 
physician has linked certain residuals to an inservice head 
injury.  As such, the Board finds that this claim is well 
grounded.  Hensley v. West, No. 99-7029 (Fed,Cir. May 12, 
2000).



ORDER

An evaluation in excess of 20 percent for the residuals of 
thoracolumbar strain is denied.

New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for the 
residuals of a head injury, and the claim is found to be well 
grounded.


REMAND

In light of the foregoing decision the Board finds that this 
case should be reviewed by a VA neurologist prior to any 
final appellate decision.

Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of entitlement to service connection for 
residuals of a head injury since 1999.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  The Board 
is particularly interested in securing 
any treatment records from Samuel A. 
Nigro, M.D.  All attempts to secure this 
evidence should be documented in the 
claims folder. 

2.  Thereafter, the veteran should be 
scheduled for a special neurological 
examination.  The claims file must be 
made available to each examiner for 
review.  All indicated tests and studies 
should be performed, and any laboratory 
studies ordered should be reviewed in the 
examiner's report.  Thereafter, the 
neurologist must offer an opinion whether 
there are any residuals of a head injury 
present, and if so, whether it is at 
least as likely as not that the residuals 
are related to service.  Complete reasons 
and bases must accompany any opinion 
offered.  The examiner should include in 
her/his opinion commentary on the lack of 
medical evidence documenting residuals of 
a head injury in the years immediately 
following service prior to 1998.  If the 
opinion offered differs from Dr. Nigro a 
complete rationale must be offered for 
the difference of opinion.  The 
examination report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The appellant may present additional evidence or 
argument while the case is in remand status at the RO.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

